DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2017-064847 filed March 29, 2017 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/JP 2018/011982 filed March 26, 2018.
Claim Status
Claims Filing Date
July 7, 2022
Amended
17, 24
Cancelled
1-15, 18, 26-31
Allowed 
16, 17, 19-25


Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 17 lines 3-5 “the Ni-base alloy contains…Al (%) + 0.5xTi (%) is 1% to 5%, and W (%) + 0.5xMo (%) is 0.5% to 10%” being grammatically incorrect. 
Claim 24 lines 3-5 “wherein one or more M23C6 carbides are precipitated…according to Claim 16” using passive voice. 
Allowable Subject Matter
Claims 16, 17, and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either alone or in combination heat treatment of an additively manufactured object made of a Ni-based alloy containing 15 to 25% Co, 10 to 22% Cr, 0 to 3.5% Mo, 0.5 to 10% W, 1.0 to 4.0% Al, 0 to 5.0% Ti, 0 to 4.0% Ta, 0 to 2.0% Nb, 0.03 to 0.2% C, 0.001 to 0.02% B, 0 to 0.1% Zr, and balance Ni at a temperature between T1, which is equal to or higher than 1255°C, and 1350°C, where T1 is calculated by the following formula: T1 = 177*Ni+176*Co+172*Cr+178*Mo+174*W+171*Al+170*Ti+168*Ta+163*Nb+307*C-16259 in combination with the remaining limitations recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735